 



CUSIP Number: 040556AC6
U.S. $500,000,000
FIVE-YEAR CREDIT AGREEMENT
Dated as of September 28, 2006
Among
ARIZONA PUBLIC SERVICE COMPANY
as Borrower
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
BANK OF AMERICA, N.A.
as Administrative Agent and Issuing Bank
THE BANK OF NEW YORK
as Syndication Agent and Issuing Bank
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.
and
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Co-Documentation Agents
and
BANC OF AMERICA SECURITIES LLC
and
BNY CAPITAL MARKETS, INC.
as Joint Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I            DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    13  
SECTION 1.03. Accounting Terms
    13  
SECTION 1.04. Rounding
    13  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    13  
 
       
SECTION 2.01. The Advances and Letters of Credit
    13  
SECTION 2.02. Making the Advances
    14  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    15  
SECTION 2.04. Fees
    17  
SECTION 2.05. Optional Termination or Reduction of the Commitments
    17  
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    17  
SECTION 2.07. Interest on Advances
    18  
SECTION 2.08. Interest Rate Determination
    19  
SECTION 2.09. Optional Conversion of Advances
    20  
SECTION 2.10. Prepayments of Advances
    20  
SECTION 2.11. Increased Costs
    20  
SECTION 2.12. Illegality
    22  
SECTION 2.13. Payments and Computations
    22  
SECTION 2.14. Taxes
    23  
SECTION 2.15. Sharing of Payments, Etc
    25  
SECTION 2.16. Evidence of Debt
    25  
SECTION 2.17. Use of Proceeds
    26  
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    26  
SECTION 2.19. Extension of Termination Date
    27  

i



--------------------------------------------------------------------------------



 



         
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    29  
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    29  
SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date
    30  
SECTION 3.03. Determinations Under Section 3.01
    32  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    32  
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    32  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    34  
 
       
SECTION 5.01. Affirmative Covenants
    34  
SECTION 5.02. Negative Covenants
    37  
SECTION 5.03. Financial Covenant
    38  
 
       
ARTICLE VI EVENTS OF DEFAULT
    38  
 
       
SECTION 6.01. Events of Default
    38  
SECTION 6.02. Actions in Respect of Letters of Credit upon Default
    41  
 
       
ARTICLE VII THE AGENT
    41  
 
       
SECTION 7.01. Authorization and Action
    41  
SECTION 7.02. Agent’s Reliance, Etc
    41  
SECTION 7.03. Bank of America and Affiliates
    42  
SECTION 7.04. Lender Credit Decision
    42  
SECTION 7.05. Indemnification
    42  
SECTION 7.06. Successor Agent
    43  
SECTION 7.07. Other Agents
    44  
 
       
ARTICLE VIII MISCELLANEOUS
    44  
 
       
SECTION 8.01. Amendments, Etc
    44  
SECTION 8.02. Notices, Etc
    44  
SECTION 8.03. No Waiver; Remedies
    46  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.04. Costs and Expenses
    46  
SECTION 8.05. Right of Set-off
    47  
SECTION 8.06. Binding Effect
    47  
SECTION 8.07. Assignments and Participations
    48  
SECTION 8.08. Confidentiality
    51  
SECTION 8.09. Governing Law
    51  
SECTION 8.10. Execution in Counterparts
    51  
SECTION 8.11. Jurisdiction, Etc
    51  
SECTION 8.12. No Liability of the Issuing Banks
    52  
SECTION 8.13. Patriot Act
    52  
SECTION 8.14. Waiver of Jury Trial
    52  
SECTION 8.15. No Advisory or Fiduciary Responsibility
    52  

iii



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule 1.01 Commitments and Ratable Shares
       
Schedule 4.01(j) Subsidiaries
       
Schedule 4.01(k) Existing Indebtedness
       
Schedule 8.02 Certain Address for Notices
       
 
       
Exhibits
       
 
       
Exhibit A            Form of Note
       
Exhibit B            Form of Notice of Borrowing
       
Exhibit C            Form of Assignment and Acceptance
       

iv



--------------------------------------------------------------------------------



 



FIVE-YEAR CREDIT AGREEMENT
Dated as of September 28, 2006
          ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and initial issuing banks (the “Initial Issuing Banks”)
listed on the signature pages hereof, Banc of America Securities LLC and BNY
Capital Markets, Inc., as Joint Lead Arrangers (the “Arrangers”), The Bank of
New York, as Syndication Agent, Citibank, N.A., JPMorgan Chase Bank, N.A. and
Credit Suisse, Cayman Islands Branch, as Co-Documentation Agents and BANK OF
AMERICA, N.A., as Agent for the Lenders (as hereinafter defined), agree as
follows:
     The Borrower has requested that the Lenders provide senior credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing or pursuant to Section 2.03(c) and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
     “Agent” means Bank of America in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Bank of America as set forth on Schedule 8.02.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

                                  Public Debt                     Rating        
  Eurodollar Rate         S&P/Moody’s   Base Rate Advances   Advances  
Commitment Fee   Utilization Fee
Level 1
³ A-/A3
    0.000 %     0.250 %     0.060 %     0.050 %
Level 2
< Level 1 but ³
BBB+/Baa1
    0.000 %     0.350 %     0.080 %     0.050 %
Level 3
< Level 2 but ³
BBB/Baa2
    0.000 %     0.450 %     0.100 %     0.050 %
Level 4
< Level 3 but ³
BBB-/Baa3
    0.000 %     0.550 %     0.125 %     0.100 %
Level 5
< Level 4 but ³
BB+/Ba1
    0.000 %     0.750 %     0.175 %     0.100 %
Level 6
< Level 5
    0.000 %     1.000 %     0.200 %     0.100 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Authorized Officer” means the chairman of the board, chief executive
officer, chief operating officer, chief financial officer, president, any vice
president, treasurer, controller or any assistant treasurer of the Borrower.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of:
     (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; and
     (b) the Federal Funds Rate plus 0.50%.
     The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and

2



--------------------------------------------------------------------------------



 



other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the “prime
rate” announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, Phoenix, Arizona or Dallas, Texas
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.
     “Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under generally accepted accounting principles and, for the
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with generally accepted
accounting principles.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consenting Lender” has the meaning specified in Section 2.19(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Indebtedness” means, at any date, the Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a Consolidated basis as
of such date.
     “Consolidated Net Worth” means, at any date, the sum as of such date of
(a) the par value (or value stated on the books of the Borrower) of all classes
of capital stock of the Borrower and its Subsidiaries, excluding the Borrower’s
capital stock owned by the Borrower and/or its Subsidiaries, plus (or minus in
the case of a surplus deficit) (b) the amount of the Consolidated surplus,
whether capital or earned, of the Borrower, determined in accordance with GAAP
as of the end of the most recent calendar month (excluding (x) cumulative
charges of up to $300,000,000 to Consolidated surplus resulting from, or in
anticipation of, discontinuation of Financial Accounting Standards Board
Statement No. 71, accounting for all or part of the business and (y) the effect
on the Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Financial Accounting Standards Board Statement No. 133).

3



--------------------------------------------------------------------------------



 



     “Consolidated Subsidiary” means, at any date, any Subsidiary or other
entity the accounts of which would be consolidated with those of the Borrower on
its Consolidated financial statements if such financial statements were prepared
as of such date.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08,
2.09 or 2.12.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Agent.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender (that
is not a natural person); (iii) any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business that is administered or managed by (A) a Lender, (B) an Affiliate of a
Lender or (C) an entity or an Affiliate of an entity that administers or manages
a Lender and (iv) any other Person (that is not a natural person) approved by
the Agent and any Issuing Bank that has outstanding Letters of Credit and,
unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 8.07, the Borrower, such
approval not to be unreasonably withheld or delayed; provided, however, that
neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

4



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender described as such in such Lender’s Administrative Questionnaire,
or such other office or offices as a Lender may from time to time notify the
Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Advance, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Agent from time to time) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period, for dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Agent to be the rate at which deposits in
dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted by Bank of America and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 A.M.
(London time) two Business Days prior to the commencement of such Interest
Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.19(b).

5



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.
     “GAAP” has the meaning specified in Section 1.03.
     “Guarantee” means as to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of any other Person or in any manner providing for the payment of any
Indebtedness of any other Person or otherwise protecting the holder of such
Indebtedness against loss (whether by virtue of partnership arrangements,
agreements to keep well, to purchase assets, goods, securities or services, or
to take-or-pay or otherwise), provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar agreement.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Indebtedness” means as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 180 days of the date incurred; (c) all Indebtedness secured by a
lien on any asset of such Person, to the extent such Indebtedness has been
assumed by, or is a recourse obligation of, such Person; (d) all Guarantees by
such Person; (e) all Capital Lease Obligations of such Person; and (f) the
amount of all reimbursement obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, bankers’ acceptances, surety or
other bonds and similar instruments in support of Indebtedness.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter,

6



--------------------------------------------------------------------------------



 



each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, as the Borrower may, upon notice
received by the Agent not later than 12:00 noon (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after the
Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuing Bank” means the Initial Issuing Banks or any other Lender approved
by the Borrower that may agree to issue Letters of Credit pursuant to an
Assignment and Acceptance or other agreement in form satisfactory to the
Borrower and the Agent, so long as such Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as such Initial Issuing Bank or Lender,
as the case may be, shall have a Letter of Credit Commitment.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means the Initial Lenders, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 or 2.19 and
each Person that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Application” has the meaning specified in
Section 2.03(a).

7



--------------------------------------------------------------------------------



 



     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower from time to time in an aggregate amount up to the Letter of Credit
Facility.
     “Letter of Credit Facility” means, at any time, an amount equal to the then
aggregate amount of the Revolving Credit Commitments.
     “Lien” means any lien, security interest or other encumbrance of any kind,
or any other type of preferential arrangement that has the practical effect of
creating a security interest, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.
     “Loan Documents” mean this Agreement, each Note, each L/C Related Document
and the Fee Letter dated September 1, 2006, as amended from time to time.
     “Material Adverse Change” means any material adverse change in the
financial condition or financial prospects of the Borrower and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or financial prospects of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
     “Material Subsidiary” means, at any time, a Subsidiary of the Borrower
which as of such time meets the definition of a “significant subsidiary”
included as of the date hereof in Regulation S-X of the Securities and Exchange
Commission or whose assets at such time exceed 10% of the assets of the Borrower
and the Subsidiaries (on a consolidated basis).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “1984 Order” means Decision No. 54230, dated November 8, 1984, of the
Arizona Corporation Commission.
     “1986 Order” means Decision No. 55017, dated May 6, 1986, of the Arizona
Corporation Commission.
     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).

8



--------------------------------------------------------------------------------



 



     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Lien” of the Borrower or any Material Subsidiary means any of
the following:
     (i) Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been made;
     (ii) Liens imposed by or arising by operation of law, such as Liens of
carriers, warehousemen, mechanics, materialmen and landlords incurred in the
ordinary course of business, including, without limitation, landlord’s liens
arising under Arizona law under leases entered into by the Borrower in the 1986
sale and leaseback transactions with respect to Palo Verde Unit 2 and securing
the payment of rent under such leases, in each case, for sums not overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been made;
     (iii) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits or other similar statutory obligations;
     (iv) Liens to secure obligations on surety or appeal bonds;
     (v) rights of setoff and banker’s Liens with respect to funds on deposit in
a financial institution in the ordinary course of business;
     (vi) easements, restrictions, reservations, licenses, covenants, and other
defects of title that are not, in the aggregate, materially adverse to the use
of such property for the purpose for which it is used;
     (vii) Liens securing claims against any Person other than the Borrower or
any Subsidiary of the Borrower neither assumed nor guaranteed by the Borrower or
any Subsidiary of the Borrower nor on which the Borrower or any Subsidiary of
the Borrower customarily pays interest, existing upon real estate or rights in
or relating to real estate acquired by the Borrower or any Subsidiary of the
Borrower for substation, transmission line, transportation line, distribution
line or right of way purposes;
     (viii) rights reserved to or vested in any municipality or public authority
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to terminate such right, power, franchise, grant, license or
permit or to purchase or recapture or to designate a purchaser of any of the
property of the Borrower;

9



--------------------------------------------------------------------------------



 



     (ix) rights reserved to or vested in others to take or receive any part of
the power pursuant to firm power commitment contracts, purchased power
contracts, tolling agreements and similar agreements, gas, oil or other minerals
or timber generated, developed, manufactured or produced by, or grown on, or
acquired with, any property of the Borrower;
     (x) rights reserved to or vested in any municipality or public authority to
control or regulate any property of the Borrower, or to use such property in a
manner that does not materially impair the use of such property for the purposes
for which it is held by the Borrower;
     (xi) security interests granted in favor of the Unit 2 sale leaseback
transaction lessors in the Borrower’s Decommissioning Trust Agreement (PVNGS
Unit 2) dated as of January 31, 1992 (such agreement, as amended or otherwise
modified from time to time, being the “Unit 2 Trust Agreement”) to secure the
Borrower’s obligations in respect of the decommissioning of PVNGS Unit 2 or
related facilities;
     (xii) Liens that may exist with respect to the Unit 2 Trust Agreement
(other than as described in paragraph (xi) above) or with respect to either of
the Borrower’s Decommissioning Trust Agreement (PVNGS Unit 1) or Decommissioning
Trust Agreement (PVNGS Unit 3), each dated as of July 1, 1991, as amended or
otherwise modified from time to time, relating to the Borrower’s obligation to
set aside funds for the decommissioning and retirement from service of such
Units;
     (xiii) pledges of pollution control bonds and related rights to secure the
Borrower’s reimbursement obligations in respect of letters of credit, bond
insurance, and other credit or liquidity enhancements supporting pollution
control bond transactions, provided that such pollution control bonds are not
secured by any other assets of the Borrower or any Material Subsidiary;
     (xiv) interests of other participants under agreements governing
jointly-owned electric generating facilities and transmission facilities and
transfers of operational or other control of facilities to a regional
transmission organization or other similar body and Liens on such facilities to
cover expenses, fees and other costs of such an organization or body;
     (xv) Liens established on specified bank accounts of the Borrower to secure
the Borrower’s reimbursement obligations in respect of letters of credit
supporting commercial paper issued by the Borrower and similar arrangements for
collateral security with respect to refinancings or replacements of the same;
     (xvi) rights of transmission users or any regional transmission
organizations or similar entities in transmission facilities; and
     (xvii) Liens on property of the Borrower sold to another Person pursuant to
a conditional sales agreement where the Borrower retains title;
provided, however, that no lien in favor of the PBGC shall, in any event, be a
Permitted Lien.

10



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Rate shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Rate will be set in accordance with Level 6 under the definition of
“Applicable Rate”; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Rate shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “PWCC” means Pinnacle West Capital Corporation.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders owed at least a majority (more
than 50%) in interest of the then aggregate unpaid principal amount of the
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments.
     “Revolving Credit Commitment” means as to any Lender (a) if such Lender is
an Initial Lender, the amount set forth opposite such Lender’s name on
Schedule 1.01 under the column “Revolving Credit Commitment” or (b) if such
Lender has become a Lender hereunder pursuant to an Assumption Agreement or if
such Lender has entered into any Assignment and Acceptance, the amount set forth
for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

11



--------------------------------------------------------------------------------



 



     “Sale Leaseback Obligation Bonds” means PVNGS II Funding Corp.’s (i) 8.00%
Secured Lease Obligation Bonds, Series 1993, due 2015; (ii) any other bonds
issued by the Borrower in connection with a sale/leaseback transaction; and
(iii) any refinancing or refunding of the obligations specified in subclauses
(i) and (ii) above.
     “SEC Reports” means the Borrower’s (i) Form 10-K Report for the year ended
December 31, 2005, (ii) Form 10-Q Reports for the quarters ended March 31, 2006
and June 30, 2006 and (iii) Form 8-K Reports filed on January 5, 2006,
January 9, 2006, January 10, 2006, January 26, 2006, February 1, 2006,
February 3, 2006, February 24, 2006, March 7, 2006, March 27, 2006, April 21,
2006, April 24, 2006, May 3, 2006, May 4, 2006, May 9, 2006, May 31, 2006,
July 21, 2006, August 3, 2006, August 18, 2006 and August 21, 2006.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Subsequent Order” means any decision, order or ruling of the Arizona
Corporation Commission issued after the Effective Date relating to the
incurrence or maintenance of Indebtedness by the Borrower and that amends,
supersedes or otherwise modifies the 1984 Order, the 1986 Order or any successor
decision, order or ruling.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Termination Date” means the earlier of (a) September 28, 2011, subject to
the extension thereof pursuant to Section 2.19 and (b) the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Total Outstandings” means the sum of (a) the aggregate principal amount of
all Advances plus (b) the aggregate Available Amount of all the Letters of
Credit outstanding.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower in an amount equal to the excess of (a) the amount of
its Letter of Credit Commitment over (b) the aggregate Available Amount of all
Letters of Credit issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at

12



--------------------------------------------------------------------------------



 



such time, plus (ii) such Lender’s Ratable Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time and (B) the
aggregate principal amount of all Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time.
     “Utilization Fee” has the meaning specified in Section 2.04(c).
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by the Borrower’s independent public accountants) with
the most recent audited Consolidated financial statements of the Borrower
delivered to the Agent (“GAAP”).
          SECTION 1.04. Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date in an amount not
to exceed such Lender’s Unused Commitment. Each Borrowing shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, the Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) for the account of the Borrower from time to time on any Business
Day during the period from the Effective Date until 30 days before the
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the

13



--------------------------------------------------------------------------------



 



Unused Commitments of the Lenders at such time. No Letter of Credit shall have
an expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than five Business Days before the Termination Date;
provided that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such Letter of Credit, the
aggregate Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Letters of Credit expiring after such
Termination Date. Within the limits referred to above, the Borrower may from
time to time request the issuance of Letters of Credit under this
Section 2.01(b). The terms “issue”, “issued”, “issuance” and all similar terms,
when applied to a Letter of Credit, shall include any renewal, extension or
amendment thereof.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 12:00 noon (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 12:00 noon (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
facsimile. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing or by facsimile in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, in the case of
a Borrowing consisting of Base Rate Advances, before 2:00 P.M. (New York City
time) on the date of such Borrowing, and in the case of a Borrowing consisting
of Eurodollar Rate Advances, before 11:00 A.M. (New York City time) on date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02 or as requested by the Borrower in the applicable Notice of
Borrowing.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) at no time shall there be
more than fifteen different Interest Periods outstanding for Eurodollar Rate
Advances.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense reasonably incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of the applicable Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Borrowing, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a

14



--------------------------------------------------------------------------------



 



corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender and the Borrower
severally agree to repay to the Agent within one Business Day after demand for
such Lender and within three Business Days after demand for the Borrower such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If the Borrower and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by the Borrower of issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by facsimile or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than five Business Days before the Termination Date), (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit.
Each Letter of Credit shall be issued pursuant to such application for letter of
credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Application”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
the Borrower in connection with such issuance. In the event and to the extent
that the provisions of any Letter of Credit Application shall conflict with this
Agreement, the provisions of this Agreement shall govern. Without limitation of
the immediately preceding sentence, no such Letter of Credit Application may
impose any additional conditions on the issuance of a Letter of Credit nor
obligations of the Borrower to the Issuing Bank, other than as stated in this
Agreement.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. The
Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
which amount will be advanced, and deemed to be an Advance to the Borrower
hereunder, regardless of the satisfaction of the conditions set forth in
Section 3.02. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance

15



--------------------------------------------------------------------------------



 



whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is increased pursuant to Section 2.18,
reduced on a date prior to the date that the Termination Date may have been
extended pursuant to Section 2.19, amended pursuant to an assignment in
accordance with Section 8.07 or otherwise pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
on the date made shall constitute for all purposes of this Agreement the making
by any such Issuing Bank of an Advance regardless of the conditions set forth in
Section 3.02, which shall be a Base Rate Advance, in the amount of such draft,
without regard to whether the making of such an Advance would exceed such
Issuing Bank’s Unused Commitment. Each Issuing Bank shall give prompt notice of
each drawing under any Letter of Credit issued by it to the Borrower and the
Agent. Upon written demand by such Issuing Bank, with a copy of such demand to
the Agent and the Borrower, each Lender shall pay to the Agent such Lender’s
Ratable Share of such outstanding Advance pursuant to Section 2.03(b). Each
Lender acknowledges and agrees that its obligation to make Advances pursuant to
this paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank. Each Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. If and to the extent that any Lender shall not have so
made the amount of such Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date
such amount is paid to the Agent, at the Federal Funds Rate for the account of
such Issuing Bank. If a Lender shall pay to the Agent any amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all such Letters of Credit and (B) to the Agent and each Lender on the
first Business Day of each calendar quarter a written report setting forth the
average daily aggregate Available Amount during the preceding calendar quarter
of all Letters of Credit issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

16



--------------------------------------------------------------------------------



 



          SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a commitment fee on such Lender’s
Unused Commitment from the Effective Date in the case of each Initial Lender and
from the effective date specified in the Assumption Agreement or in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date at a rate per annum equal to the
Applicable Rate for Commitment Fees in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing September 30, 2006, and on the Termination Date.
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Rate for
Eurodollar Rate Advances in effect from time to time, during such calendar
quarter, payable in arrears quarterly on the last day of each March, June,
September and December, commencing with the quarter ended September 30, 2006,
and on the Termination Date; provided that the Applicable Rate for Eurodollar
Rate Advances shall be 2% above such Applicable Rate in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay default interest pursuant to Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee of 0.125% per annum on the Available Amount of each Letter of
Credit issued by such Issuing Bank, payable in arrears quarterly on the last day
of each March, June, September and December, commencing with the first such
quarter in which any Letter of Credit is issued and on the Termination Date, and
such other commissions, issuance fees, transfer fees and other fees and charges
in connection with the issuance or administration of each Letter of Credit as
the Borrower and such Issuing Bank shall agree promptly following receipt of an
invoice therefor.
          (c) Utilization Fees. If at any time the aggregate principal amount of
the Total Outstandings exceeds an amount equal to fifty percent (50%) of the
aggregate Revolving Credit Commitments, the Borrower shall pay to the Agent, for
the ratable benefit of the Lenders, a utilization fee (the “Utilization Fees”)
equal to the product of (i) the average daily Total Outstandings, calculated
from the date the Total Outstandings exceeds an amount equal to fifty percent
(50%) of the aggregate Revolving Credit Commitments but excluding the date the
Total Outstandings falls below an amount equal to fifty percent (50%), times
(ii) a per annum percentage equal to the Applicable Rate for Utilization Fees.
The Utilization Fees shall be payable in arrears on the last day of each fiscal
quarter (as well as on the Termination Date) for the fiscal quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
Effective Date.
          (d) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as are agreed between the Borrower and the Agent pursuant to
the Fee Letter dated September 1, 2006, as amended from time to time.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings.
(a) The Borrower shall repay to the Agent for the ratable account of the Lenders
on the Termination Date applicable to such Lender the aggregate principal amount
of the Advances made by such Lender and then outstanding.

17



--------------------------------------------------------------------------------



 



          (b) The obligations of the Borrower hereunder relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances (it being understood that any
such payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by the Borrower
thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit or any other agreement or instrument relating thereto (all of
the foregoing being, collectively, the “L/C Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor;
provided, however, that nothing in this Section 2.06 shall limit the rights of
the Borrower under Section 8.12.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Rate for Base Rate Advances in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

18



--------------------------------------------------------------------------------



 



     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Rate for Eurodollar
Rate Advances in effect from time to time, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) The Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default,
     (i) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance); and

19



--------------------------------------------------------------------------------



 



     (ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 noon (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. (a) Optional. The Borrower may,
upon notice at least two Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
          (b) Mandatory. (i) The Borrower shall prepay the aggregate principal
amount of the Advances, together with accrued interest to the date of prepayment
on the principal amount prepaid, without requirement of demand therefor, or
shall pay or prepay any other Indebtedness then outstanding at any time when and
to the extent required to comply with applicable Arizona laws, rules or
regulations, including the 1984 Order and the 1986 Order, or applicable
resolutions of the Board of Directors of the Borrower and (ii) on the
Termination Date applicable to any Non-Consenting Lender, the Borrower shall
prepay the aggregate principal amount of the Advances, together with accrued
interest to the date of prepayment on the principal amount prepaid, in an amount
equal to the excess of (x) the sum of the Available Amount of all Letters of
Credit plus the aggregate principal amount of the Advances then outstanding over
(y) the aggregate Commitments to be outstanding immediately after giving effect
to such Termination Date.
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any new guideline or unanticipated
request from any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or making, funding or maintaining Eurodollar Rate Advances
or agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof and (iii) reserve requirements included in the
calculation required by Section 2.11(d)),

20



--------------------------------------------------------------------------------



 



then the Borrower shall from time to time, within 30 days of demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts that the Lender reasonably determines
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.
          (b) If any Lender determines that compliance with any new law or
regulation or any new guideline or unanticipated request from any central bank
or other governmental authority (whether or not having the force of law) affects
or would affect the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender and that the amount of
such capital is increased by or based upon the existence of such Lender’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of this type, then, within 30 days of demand by such Lender
(with a copy of such demand to the Agent), the Borrower shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts that the Lender reasonably determines sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          (c) Each Lender will notify the Borrower of any change that will
entitle such Lender to compensation under Section 2.11(a) or (b) as promptly as
practicable, but in any event within 90 days after such Lender obtains knowledge
thereof; provided, however, that, if any Lender fails to give such notice within
90 days after it obtains knowledge of such change, such Lender shall, with
respect to compensation payable in respect of any costs resulting from such
change, only be entitled to payment for costs incurred from and after the date
that such Lender does give such notice plus, if such change shall have
retroactive effect, costs resulting from such change during the period of
retroactive effect thereof. Any Lender claiming any additional amounts payable
pursuant to this Section agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
          (d) The Borrower shall pay to the Agent for the account of each Lender
that requests such a payment, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to Eurocurrency Liabilities, an additional amount
determined by such Lender up to but not exceeding an amount equal to the sum of
the products of the following for each Eurodollar Rate Advance for each day
during the applicable Interest Period therefor:
     (i) the principal amount of such Eurodollar Rate Advance outstanding on
such day; multiplied by
     (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurodollar Rate
Advance for such Interest Period as provided in this Agreement (less the
Applicable Rate for Eurodollar Rate Advances), and the denominator of which is
one minus the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender on such day, minus (y) such numerator;
multiplied by
     (iii) 1/360.

21



--------------------------------------------------------------------------------



 



          Such additional amount shall be determined by such Lender and notified
to the Borrower through the Agent and shall be payable on each date on which
interest is payable on such Eurodollar Rate Advance. Any such determination,
when submitted by a Lender to the Borrower and accompanied by the calculations
showing the basis for such determination, shall be conclusive and binding for
all purposes absent manifest error.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically, on
the last day of the applicable Interest Period or, if required by applicable
law, immediately upon such demand, Convert into a Base Rate Advance and (b) the
obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
          SECTION 2.13. Payments and Computations. (a) All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. The Borrower shall make each
payment hereunder not later than 1:00 P.M. (New York City time) on the day when
due in U.S. dollars to the Agent at the Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Termination Date pursuant to Section 2.19, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fees or commissions, as the
case may be; provided, however, that, if such extension would cause payment of

22



--------------------------------------------------------------------------------



 



interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the United States and the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or does business or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor. Such demand shall be made as promptly as
practicable, but in any event within 90 days after such Lender or the Agent (as
the case may be) obtains actual knowledge of such event; provided, however, that
if any Lender or the Agent fails to make such demand within 90 days after such
Lender or the Agent (as the case may be) obtains knowledge of such event, such
Lender or the Agent shall, with respect to compensation payable in respect of
such event, not be entitled to compensation in respect of the costs and losses

23



--------------------------------------------------------------------------------



 



incurred between the 90th day after such Lender or the Agent (as the case may
be) obtains actual knowledge of such event and the date such Lender or the Agent
makes such demand.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States (i) on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, (ii) at any time that a change of
circumstances occurs of which such Lender is aware that makes any information on
the form so provided incorrect and (iii) from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long as such Lender
remains lawfully able to do so), shall provide each of the Agent and the
Borrower with two original Internal Revenue Service Forms W-8BEN or W-8ECI or
other relevant Form W-8, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes. Further, each such Lender that
is not an exempt recipient listed in Section 6049(b)(4) of the Internal Revenue
Code shall provide the Borrower and the Agent with the appropriate Internal
Revenue Service Form W-8 or Internal Revenue Service Form W-9, as appropriate,
or other successor form prescribed by the Internal Revenue Service, certifying
that it is exempt from United States back-up withholding. If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Acceptance pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to gross
up under Section 2.14(a) and shall not be entitled to indemnification under

24



--------------------------------------------------------------------------------



 



Section 2.14(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its
Ratable Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima

25



--------------------------------------------------------------------------------



 



facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, at any time prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Revolving Credit Commitments
be increased by an amount of $10,000,000 or an integral multiple thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $600,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in this Section 2.18 shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Lenders notify the Agent that they are
willing to increase the amount of their respective Revolving Credit Commitments
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment Increase shall be allocated among the Lenders
willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of not less than $10,000,000.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by the amount by which the Increasing Lender agreed to increase its Revolving
Credit Commitment (or by the amount allocated to such Lender pursuant to the
last sentence of Section 2.18(b)) as of such Increase Date; provided, however,
that the Agent shall have received on or before such Increase Date the
following, each dated such date:

26



--------------------------------------------------------------------------------



 



     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower approving the Commitment Increase and the corresponding modifications
to this Agreement, (B) an opinion of counsel for the Borrower (which may be
in-house counsel), in form and substance reasonably acceptable to the Required
Lenders and (C) a certificate from a duly authorized officer of the Borrower,
stating that the conditions set forth in Section 3.02(a) and (b) are satisfied;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent’s receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment
Increase).
          SECTION 2.19. Extension of Termination Date. (a) Once per year and at
least 60 days but not more than 90 days prior to any anniversary of the
Effective Date, the Borrower, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Borrower and the Agent in
writing as to whether such Lender will consent to such extension. If any Lender
shall fail to notify the Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Borrower not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.

27



--------------------------------------------------------------------------------



 



          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied and
on the Extension Date a duly authorized officer of the Borrower shall have
delivered to the Agent a certificate stating that the conditions set forth in
Section 3.02(a) and (b) are satisfied. If less than all of the Lenders consent
in writing to any such request in accordance with subsection (a) of this
Section 2.19, the Termination Date in effect at such time shall, effective as at
the applicable Extension Date and subject to subsection (d) of this Section
2.19, be extended as to those Lenders that so consented (each a “Consenting
Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Revolving Credit
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.19 on or prior to the applicable Extension Date, the Revolving
Credit Commitment and Unissued Letter of Credit Commitment, if any, of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person; provided that such Non-Consenting Lender’s
rights under Sections 2.11, 2.14 and 8.04, and its obligations under
Sections 7.05 and 8.08, shall survive the Termination Date for such Lender as to
matters occurring prior to such date. It is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of the Termination Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Extension Date of the amount of the Non-Consenting Lenders’ Revolving Credit
Commitments for which it is willing to accept an assignment in accordance with
Section 8.07(a). If the Consenting Lenders notify the Agent that they are
willing to accept assignments of Revolving Credit Commitments in an aggregate
amount that exceeds the amount of the Revolving Credit Commitments of the
Non-Consenting Lenders, such Revolving Credit Commitments shall be allocated
among the Consenting Lenders willing to accept such assignments in such amounts
as are agreed between the Borrower and the Agent. If after giving effect to the
assignments of Revolving Credit Commitments described above there remains any
Revolving Credit Commitments of Non-Consenting Lenders, the Borrower may arrange
for one or more Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Revolving Credit Commitment
and all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Revolving
Credit Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $10,000,000 unless the amount of the Revolving
Credit Commitment of such Non-Consenting Lender is less than $10,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
fees owing to such Non-Consenting Lender as of the effective date of such
assignment;
     (ii) all additional cost reimbursements, expense reimbursements and
indemnities then due and payable to such Non-Consenting Lender, and all other
accrued and unpaid amounts owing to such Non-Consenting Lender hereunder, as of
the effective date of such assignment shall have been paid to such
Non-Consenting Lender; and

28



--------------------------------------------------------------------------------



 



     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Sections 7.05 and 8.08, shall survive
such substitution as to matters occurring prior to the date of substitution. At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Revolving Credit Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment of all amounts referred to in clauses (i), (ii) and (iii) of
the immediately preceding sentence, each such Consenting Lender or Assuming
Lender, as of the Extension Date, will be substituted for such Non-Consenting
Lender under this Agreement and shall be a Lender for all purposes of this
Agreement, without any further acknowledgment by or the consent of the other
Lenders, and the obligations of each such Non-Consenting Lender hereunder
arising after the Extension Date shall, by the provisions hereof, be released
and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the Extension Date consent in writing to a requested
extension (whether by execution and delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the satisfaction of the
applicable conditions in Article III and the delivery to the Agent on the
Extension Date of a certificate of a duly authorized officer of the Borrower
stating that the conditions set forth in Section 3.02(a) and (b) are satisfied,
the Termination Date then in effect shall be extended for the additional
one-year period as described in subsection (a) of this Section 2.19, and all
references in this Agreement, and in the Notes, if any, to the “Termination
Date” shall, with respect to each Consenting Lender and each Assuming Lender for
such Extension Date, refer to the Termination Date as so extended. Promptly
following each Extension Date, the Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Assuming Lender.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
          (a) The Lenders shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries as they shall have requested.
          (b) The Borrower shall have paid all accrued fees and agreed expenses
of the Agent and the Lenders and the reasonable accrued fees and expenses of
counsel to the Agent that have been invoiced at least one Business Day prior to
the Effective Date.

29



--------------------------------------------------------------------------------



 



          (c) On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
          (d) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent:
     (i) Receipt by the Agent of executed counterparts of this Agreement
properly executed by a duly authorized officer of the Borrower and by each
Lender.
     (ii) The Notes, payable to the order of the Lenders to the extent requested
by any Lender pursuant to Section 2.16.
     (iii) The articles of incorporation of the Borrower certified to be true
and complete as of a recent date by the appropriate governmental authority of
the state or other jurisdiction of its incorporation and certified by a
secretary, assistant secretary or associate secretary of the Borrower to be true
and correct as of the Effective Date.
     (iv) The bylaws of the Borrower certified by a secretary, assistant
secretary or associate secretary of the Borrower to be true and correct as of
the Effective Date.
     (v) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (vi) A certificate of the secretary, assistant secretary or associate
secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Notes and the
other documents to be delivered hereunder.
     (vii) A certificate as of a recent date from the Borrower’s state of
incorporation evidencing that the Borrower is in good standing in its state of
organization or formation.
     (viii) A favorable opinion of Snell & Wilmer L.L.P., counsel for the
Borrower, in form and substance reasonably acceptable to the Required Lenders.
     (ix) If applicable, a favorable opinion of Moore and Van Allen PLLC,
counsel for the Arrangers, in form and substance satisfactory to the Arrangers.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other than an Advance made by any Issuing Bank or any Lender pursuant
to Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit, each Commitment Increase

30



--------------------------------------------------------------------------------



 



and each extension of Commitments pursuant to Section 2.19 shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing or such issuance (as the case may be), the applicable
Increase Date or the applicable Extension Date, the following statements shall
be true (and each of the giving of the applicable Notice of Borrowing or Notice
of Issuance and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing or date of such issuance such statements are true):
     (a) the representations and warranties contained in Section 4.01 (other
than Section 4.01(k), and in the case of a Borrowing or issuance,
Section 4.01(e)(ii) and 4.01(f)(ii)) are correct on and as of such date, before
and after giving effect to such Borrowing or issuance, such Commitment Increase
or such Extension Date and to the application of the proceeds therefrom, as
though made on and as of such date,
     (b) no event has occurred and is continuing, or would result from such
Borrowing or issuance, such Commitment Increase or such Extension Date or from
the application of the proceeds therefrom, that constitutes a Default,
     (c) before and after giving effect to such Borrowing or such issuance and
to the application of the proceeds therefrom, as though made on and as of such
date, to the extent that the applicable Borrowings or issuances are required to
be treated as short-term debt pursuant to the 1984 Order, the aggregate amount
of Authorized Short Term Debt (as such term is defined in the 1984 Order)
including the aggregate principal amount of all outstanding Advances that are
required to be treated by the Borrower as short-term debt does not exceed 7% of
the Borrower’s total capitalization,
     (d) to the extent that the applicable Borrowings or issuances are required
to be treated as long-term debt pursuant to the 1986 Order, the aggregate amount
of Continuing Debt (as such term is defined in the 1986 Order) including the
aggregate principal amount of all outstanding Advances and Letters of Credit
that are required to be treated by the Borrower as long-term debt has not
exceeded, during any period of more than 30 days immediately prior to and
including the date of the Borrowing or issuance, and will not exceed, during any
period of more than 30 days at any time such Borrowing or Letter of Credit is
outstanding, $2,698,917,000, and
     (e) before and after giving effect to such Borrowing or such issuance and
to the application of the proceeds therefrom, as though made on and as of such
date, the Indebtedness of the Borrower does not exceed that permitted by
(i) applicable resolutions of the Board of Directors of the Borrower or
(ii) applicable Arizona laws, rules or regulations;
provided, however, that if the 1984 Order or the 1986 Order is superseded or
modified by any Subsequent Order, the Borrower may, in consultation with the
Lenders, revise the Notices of Borrowing or Notice of Issuance to the extent
necessary to take into account any applicable limitations on the incurrence or
maintenance of Indebtedness, so long as any revised Notice of Borrowing or
Notice of Issuance (x) demonstrates that such Borrowing or issuance is
authorized by the Subsequent Order and (y) is accompanied by a favorable opinion
of Snell & Wilmer L.L.P. or such other counsel to the Borrower as the Borrower
may select and the Agent and the Required Lenders may approve, concerning such
Subsequent Order, in form and substance satisfactory to the Lenders.

31



--------------------------------------------------------------------------------



 



          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower
designates as the proposed Effective Date, specifying its objection thereto. The
Agent shall promptly notify the Lenders and the Borrower of the occurrence of
the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) Each of the Borrower and each Material Subsidiary: (i) is a corporation
or other entity duly organized and validly existing under the laws of the
jurisdiction of its incorporation or organization; (ii) has all requisite
corporate or if the Material Subsidiary is not a corporation, other comparable
power necessary to own its assets and carry on its business as presently
conducted; (iii) has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as presently
conducted, if the failure to have any such license, authorization, consent or
approval is reasonably likely to have a Material Adverse Effect, except as
disclosed to the Agent in the SEC Reports or by means of a letter from the
Borrower to the Lenders (such letter, if any, to be delivered to the Agent for
prompt distribution to the Lenders) delivered prior to the execution and
delivery of this Agreement and except that (A) the Borrower from time to time
may make minor extensions of its lines, plants, services or systems prior to the
time a related franchise, certificate of convenience and necessity, license or
permit is procured, (B) from time to time communities served by the Borrower may
become incorporated and considerable time may elapse before such a franchise is
procured, (C) certain such franchises may have expired prior to the
renegotiation thereof, (D) certain minor defects and exceptions may exist which,
individually and in the aggregate, are not material and (E) certain franchises,
certificates, licenses and permits may not be specific as to their geographical
scope); and (iv) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify is reasonably likely to have a Material Adverse
Effect.
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
(i) contravene the Borrower’s articles of incorporation or by-laws,
(ii) contravene any law or any contractual restriction binding on or affecting
the Borrower or (iii) cause the creation or imposition of any Lien upon the
assets of the Borrower or any Material Subsidiary.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
Notes to be delivered by it, except for the 1984 Order and the 1986 Order, both
of which have been duly obtained and are in full force and effect (except to the
extent that the 1986 Order modifies or supersedes the 1984 Order with respect to
long-term debt).

32



--------------------------------------------------------------------------------



 



     (d) This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, subject, however, to the
application by a court of general principles of equity and to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally.
     (e) (i) The Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2005, and the related Consolidated statements of
income and cash flows of the Borrower and its Consolidated Subsidiaries for the
fiscal year then ended, accompanied by an opinion thereon of Deloitte & Touche
LLP, independent registered public accountants, and the Consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at June 30, 2006, and
the related Consolidated statements of income and cash flows of the Borrower and
its Consolidated Subsidiaries for the six months then ended, duly certified by
the chief financial officer of the Borrower, copies of which have been furnished
to the Agent, fairly present in all material respects, subject, in the case of
said balance sheet at June 30, 2006, and said statements of income and cash
flows for the six months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP (except as disclosed therein). (ii) Except as
disclosed in the SEC Reports or by means of a letter delivered to the Lenders
(to be delivered to the Agent for prompt distribution to the Lenders) prior to
the execution and delivery of this Agreement, since December 31, 2005, there has
been no Material Adverse Change.
     (f) There is no pending or, to the knowledge of an Authorized Officer of
the Borrower, threatened action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, affecting the Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that (i) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby or (ii) would be reasonably likely to have a Material Adverse Effect
(except as disclosed to the Agent in the SEC Reports or by means of a letter
from the Borrower to the Lenders (such letter, if any, to be delivered to the
Agent for prompt distribution to the Lenders) delivered prior to the execution
and delivery of this Agreement) and there has been no adverse change in the
status, or financial effect on the Borrower or any of its Subsidiaries, of such
disclosed litigation that would be reasonably likely to have a Material Adverse
Effect.
     (g) No proceeds of any Advance will be used to acquire any equity security
not issued by the Borrower of a class that is registered pursuant to Section 12
of the Securities Exchange Act of 1934.
     (h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
     (i) The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all

33



--------------------------------------------------------------------------------



 



taxes due pursuant to such returns or pursuant to any assessment received by the
Borrower or any of its Subsidiaries, except to the extent that (i) such taxes
are being contested in good faith and by appropriate proceedings and that
appropriate reserves for the payment thereof have been maintained by the
Borrower and its Subsidiaries in accordance with GAAP or (ii) the failure to
make such filings or such payments is not reasonably likely to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Borrower
and its Material Subsidiaries as set forth in the most recent financial
statements of the Borrower delivered to the Agent pursuant to Section 4.01(e) or
Section 5.01(h)(i) or (ii) hereof in respect of taxes and other governmental
charges are, in the opinion of the Borrower, adequate.
     (j) Set forth on Schedule 4.01(j) hereto (as such schedule may be modified
from time to time by the Borrower by written notice to the Agent) is a complete
and accurate list of all the Subsidiaries of the Borrower and, as of the
Effective Date, no such Subsidiary of the Borrower is a Material Subsidiary.
     (k) Set forth on Schedule 4.01(k) hereto is a complete and accurate list
identifying any Indebtedness of the Borrower outstanding in a principal amount
equal to or exceeding $5,000,000 and which is not described in the financial
statements referred to in Section 4.01(e).
     (l) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:
     (a) Compliance with Laws, Etc. (i) Comply, and cause each of its Material
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders of governmental or regulatory authorities, such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws, if the failure to so comply is reasonably likely to have a
Material Adverse Effect and (ii) comply at all times with the 1984 Order, the
1986 Order, any Subsequent Order, Arizona Revised Statutes, Section 40-302 and
all similar or comparable Arizona laws, rules or regulations relating to the
incurrence or maintenance of Indebtedness by the Borrower, unless the failure to
so comply could not affect the validity or enforceability of the indebtedness of
the Borrower pursuant to this Agreement.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy (i) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP or (ii) if the failure to pay such tax, assessment, charge
or levy is not reasonably likely to have a Material Adverse Effect.
     (c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses

34



--------------------------------------------------------------------------------



 



and owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates; provided, however, that the Borrower and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates and to the extent consistent with
prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises (other than
“franchises” as described in Arizona Revised Statutes, Section 40-283 or any
successor provision) reasonably necessary in the normal conduct of its business,
if the failure to maintain such rights or privileges is reasonably likely to
have a Material Adverse Effect, and use its commercially reasonable efforts to
preserve and maintain such franchises reasonably necessary in the normal conduct
of its business, except that (i) the Borrower from time to time may make minor
extensions of its lines, plants, services or systems prior to the time a related
franchise, certificate of convenience and necessity, license or permit is
procured, (ii) from time to time communities served by the Borrower may become
incorporated and considerable time may elapse before such a franchise is
procured, (iii) certain such franchises may have expired prior to the
renegotiation thereof, (iv) certain minor defects and exceptions may exist
which, individually and in the aggregate, are not material and (v) certain
franchises, certificates, licenses and permits may not be specific as to their
geographical scope; provided, however, that the Borrower and its Subsidiaries
may consummate any merger or consolidation permitted under Section 5.02(b).
     (e) Visitation Rights. At any reasonable time and from time to time, permit
and cause each of its Subsidiaries to permit the Agent or any of the Lenders or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors; provided, however, that the Borrower and its Subsidiaries
reserve the right to restrict access to any of its properties in accordance with
reasonably adopted procedures relating to safety and security; and provided
further that the costs and expenses incurred by such Lender or agents or
representatives in connection with any such examinations, copies, abstracts,
visits or discussions shall be, upon the occurrence and during the continuation
of a Default, for the account of the Borrower and, in all other circumstances,
for the account of such Lender.
     (f) Keeping of Books. Keep, and cause each of its Material Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with GAAP.
     (g) Maintenance of Properties, Etc. Keep, and cause each Material
Subsidiary to keep, all property useful and necessary in its business in good
working order and condition (ordinary wear and tear excepted), if the failure to
do so is reasonably likely to have a Material Adverse Effect, it being
understood that this covenant relates only to the working order and condition of
such properties and shall not be construed as a covenant not to dispose of
properties.
     (h) Reporting Requirements. Furnish to the Agent:
     (i) as soon as available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
(A) for each such fiscal quarter of the Borrower, statements of income and cash
flows of the Borrower and

35



--------------------------------------------------------------------------------



 



its Consolidated Subsidiaries for such fiscal quarter setting forth in each case
in comparative form the corresponding figures for the corresponding fiscal
quarter in the preceding fiscal year and (B) for the period commencing at the
end of the previous fiscal year and ending with the end of each fiscal quarter,
statements of income and cash flows of the Borrower and its Consolidated
Subsidiaries for such period setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year;
provided that so long as the Borrower remains subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended, the Borrower
may provide, in satisfaction of the requirements of this first sentence of this
Section 5.01(h)(i), its report on Form 10-Q for such fiscal quarter. Each set of
financial statements provided under this Section 5.01(h)(i) shall be accompanied
by a certificate of an Authorized Officer, which certificate shall state that
said financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries in accordance with GAAP (except as disclosed therein) as at the end
of, and for, such period (subject to normal year-end audit adjustments) and
shall set forth reasonably detailed calculations demonstrating compliance with
Section 5.03;
     (ii) as soon as available and in any event within 105 days after the end of
each fiscal year of the Borrower, statements of income and cash flows of the
Borrower and its Consolidated Subsidiaries for such year and the related balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of such
year, setting forth in each case in comparative form the corresponding figures
for the preceding fiscal year; provided that, so long as the Borrower remains
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended, the Borrower may provide, in satisfaction of the requirements of this
first sentence of this Section 5.01(h)(ii), its report on Form 10-K for such
fiscal year. Each set of financial statements provided pursuant to this
Section 5.01(h)(ii) shall be accompanied by (A) an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that said financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries as at the end of, and for, such
fiscal year, in accordance with GAAP (except as disclosed therein) and (B) a
certificate of an Authorized Officer, which certificate shall set forth
reasonably detailed calculations demonstrating compliance with Section 5.03;
     (iii) as soon as possible and in any event within five days after any
officer of the Borrower knows of the occurrence of each Default continuing on
the date of such statement, a statement of an Authorized Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
and registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission;
     (v) promptly after an Authorized Officer becomes aware of the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f);

36



--------------------------------------------------------------------------------



 



     (vi) promptly after (A) any amendment or modification of the 1984 Order or
the 1986 Order, (B) any amendment or modification of Arizona Revised Statutes,
Section 40-302, or the promulgation, amendment or modification of any successor
or similar statute, or (C) the promulgation, amendment or modification of any
Subsequent Order by the Arizona Corporation Commission or any successor thereto,
in any case if such amendment, modification or promulgation could affect the
validity or enforceability of the indebtedness of the Borrower pursuant to this
Agreement, a copy thereof; and
     (vii) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (i) Change in Nature of Business. Conduct the same general type of business
conducted on the date hereof.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its Material
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Material Subsidiaries to assign, any right to receive income, other
than:
     (i) Permitted Liens,
     (ii) Liens upon or in, or conditional sales agreements or other title
retention agreements with respect to, any real or personal property acquired or
held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property, or the construction of or
improvements to such property, or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such
property to be subject to such Liens (including any Liens placed on such
property within 180 days after the latest of the acquisition, completion of
construction or improvement of such property), or Liens existing on such
property at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals, refundings or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the property being acquired, constructed or improved and
proceeds, improvements and replacements thereof and no such extension, renewal,
refunding or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed, refunded or replaced,
     (iii) assignments of the right to receive income, and Liens on property, of
a Person existing at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower,
     (iv) Liens on the leased interests in Unit 2 of the Palo Verde Nuclear
Generating Station and related rights if the Borrower reacquires ownership in
any of those interests or acquires any of the equity or owner participants’
interests in the trusts that hold title to such leased interests, whether or not
it also directly assumes the Sale Leaseback Obligation Bonds, and Liens on the
Borrower’s interests in the trusts that hold title to such leased interests and
related rights in the event that the Borrower acquires any

37



--------------------------------------------------------------------------------



 



of the equity or owner participants’ interests in such trusts pursuant to a
“special transfer” under the Borrower’s existing Palo Verde Nuclear Generating
Station Unit 2 sale and leaseback transactions and any Liens resulting or deemed
to have resulted if the Unit 2 leases are required to be accounted for as
capital leases in accordance with GAAP,
     (v) other assignments of the right to receive income and Liens securing
Indebtedness or claims in an aggregate principal amount not to exceed 20% of the
Borrower’s total assets as stated on the most recent balance sheet of the
Borrower provided pursuant to Section 4.01(e)(i) or 5.01(h)(ii) hereof at any
time outstanding, and
     (vi) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into any Person, or permit
any of its Material Subsidiaries to do so, except that (i) any Material
Subsidiary of the Borrower may merge or consolidate with or into any other
Material Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower may
merge into the Borrower or any Material Subsidiary of the Borrower and (iii) the
Borrower or any Material Subsidiary may merge with any other Person so long as
the Borrower or such Material Subsidiary is the surviving corporation, provided,
in each case, that no Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.
     (c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets to any Person other than the Borrower or any
Subsidiary of the Borrower, except (i) sales of inventory in the ordinary course
of its business, (ii) in a transaction authorized by subsection (b) of this
Section, (iii) individual dispositions occurring in the ordinary course of
business which involve assets with a book value not exceeding $5,000,000 and
(iv) sales of assets during the term of this Agreement having an aggregate book
value not to exceed 30% of the total of all assets properly appearing on the
most recent balance sheet of the Borrower provided pursuant to
Section 4.01(e)(i) or 5.01(h)(ii) hereof. No Lien on any asset will be
considered a sale, lease, transfer or disposition under this provision, but will
be governed exclusively under Section 5.02(a).
          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will
maintain a ratio of (a) Consolidated Indebtedness to (b) the sum of Consolidated
Indebtedness plus Consolidated Net Worth of not greater than 0.65 to 1.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make

38



--------------------------------------------------------------------------------



 



any other payment of fees or other amounts payable under this Agreement or any
Note within three Business Days after the same becomes due and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate or other document delivered
in connection with this Agreement shall prove to have been incorrect in any
material respect when made or deemed made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as to the corporate existence of the
Borrower), (h)(iii) or (h)(vi), 5.02 or 5.03, or (ii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in
Section 5.01(e) if such failure shall remain unremedied for 15 days after
written notice thereof shall have been given to the Borrower by the Agent or any
Lender or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
or
     (d) (i) The Borrower or any of its Material Subsidiaries shall fail to pay
any principal of or premium or interest on any Indebtedness that is outstanding
in a principal or notional amount of at least $25,000,000 in the aggregate (but
excluding Indebtedness outstanding hereunder), or fail to pay an amount, or post
collateral as contractually required in an amount, of at least $25,000,000 in
respect of any Hedge Agreement, of the Borrower or such Material Subsidiary (as
the case may be), in each case, when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or Hedge
Agreement; (ii) any event of default shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or
     (e) The Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest in respect of any operating lease in respect
of which the payment obligations of the Borrower have a present value of at
least $25,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
such operating lease, if the effect of such failure is to terminate, or to
permit the termination of, such operating lease; or
     (f) The Borrower or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for,

39



--------------------------------------------------------------------------------



 



it or for any substantial part of its property) shall occur; or the Borrower or
any of its Material Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (f); or
     (g) Judgments or orders for the payment of money that exceeds any
applicable insurance coverage (the insurer of which shall be rated at least “A”
by A.M. Best Company) by more than $25,000,000 in the aggregate shall be
rendered against the Borrower or any Material Subsidiary and such judgments or
orders shall continue unsatisfied or unstayed for a period of 45 days; or
     (h) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of PWCC (or other securities convertible
into such Voting Stock) representing 30% or more of the combined voting power of
all Voting Stock of PWCC; or (ii) during any period of up to 24 consecutive
months, commencing on the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of PWCC shall cease for any
reason (other than due to death or disability) to constitute a majority of the
board of directors of PWCC (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (x) elected by a
majority of the remaining members of the board of directors of PWCC or
(y) nominated for election by a majority of the remaining members of the board
of directors of the PWCC and thereafter elected as directors by the shareholders
of PWCC); or (iii) PWCC shall cease for any reason to own, directly or
indirectly 80% of the Voting Stock of the Borrower; or
     (i) The Borrower or any of its ERISA Affiliates shall incur, or, with
respect to clause (i) of this Section 6.01(i), shall be reasonably likely to
incur liability in excess of $25,000,000 in the aggregate as a result of one or
more of the following: (i) the occurrence of any ERISA Event; (ii) the partial
or complete withdrawal of the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; and, in any such case, such incurrence, in the determination
of the Lenders, is material in relation to the financial condition or the
financial prospects of the Borrower and its Subsidiaries, taken as a whole;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

40



--------------------------------------------------------------------------------



 



          SECTION 6.02. Actions in Respect of Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Agent may with
the consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent for the benefit of the Lenders in same day funds at
the Agent’s office designated in such demand, for deposit in the L/C Cash
Deposit Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding, provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, the Borrower will pay to the Agent on behalf of the
Lenders in same day funds , for deposit to the L/C Cash Deposit Account, an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower, or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders. If at any time the Agent determines that any
funds held in the L/C Cash Deposit Account are subject to any right or interest
of any Person other than the Agent and the Lenders or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
the Borrower will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited and held in the L/C Cash Deposit Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds, if any, then held in the L/C Cash Deposit Account that
are free and clear of any such right and interest. Upon the drawing of any
Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law, and if so applied, then such reimbursement
shall be deemed a repayment of the corresponding Advance in respect of such
Letter of Credit. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such L/C Cash
Deposit Account shall be promptly returned to the Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender (in its capacities
as a Lender and Issuing Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice or report given to it by the Borrower pursuant to the
terms of this Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Indebtedness resulting
therefrom until the Agent receives and accepts an Assumption Agreement entered
into by an Assuming Lender as provided in Section 2.18 or 2.19, as the case may
be, or an Assignment and Acceptance entered into by such Lender, as assignor,
and an Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may
consult with legal counsel

41



--------------------------------------------------------------------------------



 



(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.
          SECTION 7.03. Bank of America and Affiliates. With respect to its
Commitments, the Advances made by it and any Note issued to it, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not the Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Bank of
America in its individual capacity. Bank of America and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if Bank of
America were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Borrower or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. (a) Each Lender severally agrees to
indemnify the Agent (to the extent not promptly reimbursed by the Borrower) from
and against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

42



--------------------------------------------------------------------------------



 



          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 7.05 that are
subsequently reimbursed by the Borrower.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent approved, so long as no Event of Default has occurred and is
continuing, by the Borrower, which consent shall not be unreasonably withheld or
delayed. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 45 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000; provided that if
the Agent shall notify the Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
the Issuing Banks directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section, and the Borrower and the
Lenders agree to negotiate in good faith to amend this Agreement to resolve any
ambiguities and inconsistencies resulting therefrom. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.
     Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as Issuing Bank as to Letters of Credit that may
be issued after the date of such resignations. Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to

43



--------------------------------------------------------------------------------



 



and become vested with all of the rights, powers, privileges and duties of Bank
of America as retiring Issuing Bank as to Letters of Credit that may be issued
after the date of such resignations, (ii) the Bank of America as retiring
Issuing Bank shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents as to Letters of Credit
that may be issued after the date of such resignations, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for such Letters of
Credit, if any, outstanding at the time of such succession, subject to the
consent of the beneficiaries thereof, or make other arrangements satisfactory to
Bank of America as retiring Issuing Bank to effectively assume the obligations
of Bank of America as retiring Issuing Bank with respect to such Letters of
Credit; provided that, for purposes of clarification, Bank of America shall
retain all rights and obligations with respect to its issued Letters of Credit,
if any, until such adequate alternative arrangements have been consummated.
          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the documentation agents nor any other Lender designated as any “Agent”
on the signature pages hereof has any rights, obligations or liability hereunder
other than in its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders, (c) reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder due to such Lenders, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
payable hereunder due to such Lenders, (e) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or (f) amend this Section 8.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and (y) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.
          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including facsimile
communication) and mailed, faxed or delivered or (y) as and to the extent set
forth in Sections 8.02(b) and (c) and in the proviso to this Section 8.02(a), if
to the Borrower, at the address specified on Schedule 8.02; if to any Lender, at
its Domestic Lending Office; if to the Agent, at the address specified on
Schedule 8.02; and if to any Issuing Bank, at the address specified on Schedule
8.02 or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent. All such notices and
communications shall, when mailed or faxed, be effective when deposited in the
mails or faxed, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VII shall not be effective until received
by the Agent. Delivery by facsimile of an executed counterpart of any amendment
or waiver of any provision of this Agreement or the Notes or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart

44



--------------------------------------------------------------------------------



 




thereof. Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Upon request of the Borrower, the Agent will provide to the
Borrower (i) copies of each Administrative Questionnaire or (ii) the address of
each Lender.
          (b) Notices and other communications to the Lenders, the Agent and the
Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent and agreed to by the Borrower, provided that
the foregoing shall not apply to notices to any Lender or the Issuing Banks
pursuant to Article II if such Lender or the Issuing Banks, as applicable, has
notified the Agent and the Borrower that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent and the Borrower otherwise agree,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
          (c) The Borrower agrees that the Agent may make materials delivered to
the Agent pursuant to Sections 5.01(h)(i), (ii) and (iv), as well as any other
written information, documents, instruments and other material relating to the
Borrower or any of its Subsidiaries and relating to this Agreement, the Notes or
the transactions contemplated hereby, or any other materials or matters relating
to this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
          (d) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email, facsimile or mail. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

45



--------------------------------------------------------------------------------



 



          (e) The Borrower hereby acknowledges that certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Communications that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Arranger and the Lenders to
treat such Communications as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws; (y) all Communications marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Agent and the Arranger shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Communications “PUBLIC.” Notwithstanding anything to the contrary herein,
the Borrower need not provide to any Public Lender any information, notice, or
other document hereunder that is not public information, including without
limitation, the Notice of Borrowing and any notice of Default.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all costs and expenses of the Agent in connection with the
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct, in which
case any fees and expenses previously paid or advanced by the Borrower to such
Indemnified Party in respect of such indemnified obligation will be returned by
such Indemnified Party. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or

46



--------------------------------------------------------------------------------



 




any other Person, whether or not any Indemnified Party is otherwise a party
thereto, unless such litigation or proceeding is brought by or against the
Borrower and the Borrower prevails in a final, non-appealable judgment, in which
case any fees or expenses previously paid or advanced by the Borrower to such
Indemnified Party in respect of such indemnified obligation will be returned by
such Indemnified Party, and whether or not the transactions contemplated hereby
are consummated. Each party hereto also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the other parties
hereto, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

47



--------------------------------------------------------------------------------



 



          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11 or 2.14) upon at least five Business Days’ notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, its Unissued Letter of Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Revolving Credit Commitment or Unissued Letter of Credit
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 (unless
such assignment is for the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment) or an integral multiple of $1,000,000 in excess
thereof unless the Borrower and the Agent otherwise agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 8.07(a) shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section 8.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender; provided, further, that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment, and (vii) any Lender may, without the approval of the Borrower
and the Agent, assign all or a portion of its rights to any Lender or to any of
its or their Affiliates that is not a natural person. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.11, 2.14 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations (other than its obligations under Section 7.05 to the extent any
claim thereunder relates to an event arising prior to such assignment and under
Section 8.08) under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). For the avoidance of doubt, no assignment by an Issuing Bank pursuant
to this Section 8.07(a) shall affect its rights and obligations in its capacity
as an Issuing Bank with respect to any Letters of Credit issued by it and then
outstanding.
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto

48



--------------------------------------------------------------------------------



 




as follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with subsection (a) and
(b) of this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and/or obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or

49



--------------------------------------------------------------------------------



 




interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender as provided in Section 8.08.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Agent and the Borrower, the option to provide to the Borrower all or any
part of any Advance that such Granting Bank would otherwise be obligated to make
to the Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Advance, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Advance, the Granting Bank shall be obligated, as a principal and not as
a surety, to make such Advance pursuant to the terms hereof and (iii) all voting
rights under this Agreement, except with respect to the consent contemplated in
the last sentence of this Section 8.07(g), shall be exercised by the Granting
Bank, all payments hereunder shall continue to be made to the Granting Bank as
agent for its SPC and the Granting Bank will continue to be the sole Lender for
all purposes of this Agreement except as expressly provided in this
Section 8.07(g). The making of an Advance by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Advance were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 8.07, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Advances to the Granting Bank or to any financial institutions (consented to
by the Borrower and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Advances and
(ii) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
Notwithstanding the foregoing, neither such grant made hereunder nor the holding
of interest hereunder by any SPC shall increase any of the Borrower’s
obligations and/or liabilities (including without limitation tax liabilities and
other indemnities) which the Borrower has but for such grant or holding of
interest (“SPC Liabilities”) and the Granting Bank shall hold the Borrower
harmless and indemnify the Borrower from and against any and all SPC
Liabilities. This Section may not be amended without the written consent of each
SPC affected thereby.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

50



--------------------------------------------------------------------------------



 



          (i) Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants to the extent
provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Agent, the Issuing Banks, the Lenders, their respective
Affiliates or any employees, officers, directors, agents or advisors of the
foregoing) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (j) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Agent or the Lenders by the Borrower (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 8.08, to
any assignee or participant or prospective assignee or participant, (vii) to the
extent such Borrower Information (A) is or becomes generally available to the
public on a non-confidential basis other than as a result of a breach of this
Section 8.08 by the Agent or such Lender, or (B) is or becomes available to the
Agent or such Lender on a nonconfidential basis from a source other than the
Borrower (provided that the source of such information was not known by the
recipient after inquiry to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Borrower or
any other Person with respect to such information) and (viii) with the consent
of the Borrower. The obligations under this Section 8.08 shall survive for two
calendar years after the date of the termination of this Agreement.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law but
otherwise without regard to conflict of law principles).
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
submits to the nonexclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby agrees that all claims in
respect of any such action or proceeding may be

51



--------------------------------------------------------------------------------



 



heard and determined in any such New York State court or, to the extent
permitted by law, in such federal court. Nothing in this Agreement shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of such Letter of Credit or (ii) such Issuing
Bank’s willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
          SECTION 8.13. Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lender in order to assist the Agent and
such Lender in maintaining compliance with the Act.
          SECTION 8.14. Waiver of Jury Trial EACH OF THE BORROWER, THE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
BORROWER, THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
          SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith

52



--------------------------------------------------------------------------------



 



(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower, on the one hand, and the Agent and the Arranger, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Agent and the Arranger each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Agent nor the Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Agent or the Arranger has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and neither the Agent nor the Arranger
has any obligation to the Borrower with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agent and the Arranger and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with the Loan
Documents.

53



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  ARIZONA PUBLIC SERVICE COMPANY    
 
           
 
  By   /s/ Barbara M. Gomez    
 
           
 
  Name:   Barbara M. Gomez    
 
  Title:   Vice President and Treasurer    

54



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,         as
Administrative Agent    
 
           
 
  By:   /s/ Maria A. McClain    
 
           
 
  Name:   Maria A. McClain    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



              SYNDICATION AGENT:   THE BANK OF NEW YORK,         as Syndication
Agent    
 
           
 
  By:   /s/ Raymond J. Palmer    
 
           
 
  Name:   Raymond J. Palmer    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



              ARRANGERS:   BANC OF AMERICA SECURITIES LLC         as a Joint
Lead Arranger    
 
           
 
  By:   /s/ B. Timothy Keller    
 
           
 
  Name:   B. Timothy Keller    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  BNY CAPITAL MARKETS, INC.         as a Joint Lead Arranger    
 
           
 
  By:   /s/ Lawrence M. Berger    
 
           
 
  Name:   Lawrence M. Berger    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



              LENDERS:   BANK OF AMERICA, N.A.,         as a Lender and Issuing
Bank    
 
           
 
  By:   /s/ Gabriela Millhorn    
 
           
 
  Name:   Gabriela Millhorn    
 
           
 
  Title:   Senior Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK,         as a Lender and Issuing Bank    
 
           
 
  By:   /s/ Raymond J. Palmer    
 
           
 
  Name:   Raymond J. Palmer    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.         as Lender and Co-Documentation Agent  
 
 
           
 
  By:   /s/ Oscar Cragwell    
 
           
 
  Name:   Oscar Cragwell    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.         as Lender and
Co-Documentation Agent    
 
           
 
  By:   /s/ Nancy R. Barwig    
 
           
 
  Name:   Nancy R. Barwig    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS BRANCH         as Lender and
Co-Documentation Agent    
 
           
 
  By:   /s/ James Moran    
 
           
 
  Name:   James Moran    
 
           
 
  Title:   Managing Director    
 
           
 
           
 
  By:   /s/ Nupur Kumar    
 
           
 
  Name:   Nupur Kumar    
 
           
 
  Title:   Associate    
 
           

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS COMMERCIAL BANK    
 
           
 
  By:   /s/ George Janes    
 
           
 
  Name:   George Janes    
 
           
 
  Title:   Chief Credit Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK    
 
           
 
  By:   /s/ Sean Roche    
 
           
 
  Name:   Sean Roche    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Frederick W. Price    
 
           
 
  Name:   Frederick W. Price    
 
           
 
  Title:   Managing Director    
 
           

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC    
 
           
 
  By:   /s/ Sydney Dennis    
 
           
 
  Name:   Sydney Dennis    
 
           
 
  Title:   Director    
 
           

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Keven D. Smith    
 
           
 
  Name:   Keven D. Smith    
 
           
 
  Title:   Senior Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Ling Li    
 
           
 
  Name:   Ling Li    
 
           
 
  Title:   Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC    
 
           
 
  By:   /s/ Richard L. Tavrow    
 
           
 
  Name:   Richard L. Tavrow    
 
           
 
  Title:   Director    
 
           
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
           
 
  Title:   Associate Director    
 
           

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Meghan Schultz    
 
           
 
  Name:   Meghan Schultz    
 
           
 
  Title:   Assistant Vice President    
 
           

 



--------------------------------------------------------------------------------



 



                  DRESDNER AG: NEW YORK AND
GRAND CAYMAN BRANCHES    
 
           
 
  By:   /s/ Thomas R. Brady    
 
           
 
  Name:   Thomas R. Brady    
 
           
 
  Title:   Director    
 
           
 
           
 
  By: /s/   Brian M. Smith    
 
           
 
  Name:   Brian M. Smith    
 
           
 
  Title:   Managing Director    
 
           

 



--------------------------------------------------------------------------------



 



                  KBC BANK N.V.    
 
           
 
  By:   /s/ Jean-Pierre Difis    
 
           
 
  Name:   Jean-Pierre Difis    
 
           
 
  Title:   First Vice President    
 
           
 
           
 
  By:   /s/ Patrick Ingram    
 
           
 
  Name:   Patrick Ingram    
 
           
 
  Title:   Assistant Vice President    
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
COMMITMENTS AND RATABLE SHARES

                      Revolving Credit     Bank   Commitment   Ratable Share
Bank of America, N.A.
  $ 40,000,000       8.000000000 %
The Bank of New York
  $ 40,000,000       8.000000000 %
Citibank, N.A.
  $ 38,000,000       7.600000000 %
JPMorgan Chase Bank, N.A.
  $ 38,000,000       7.600000000 %
Credit Suisse, Cayman Islands Branch
  $ 38,000,000       7.600000000 %
Lehman Brothers Commercial Bank
  $ 36,000,000       7.200000000 %
SunTrust Bank
  $ 36,000,000       7.200000000 %
Wachovia Bank, National Association
  $ 36,000,000       7.200000000 %
Barclays Bank PLC
  $ 30,000,000       6.000000000 %
KeyBank National Association
  $ 30,000,000       6.000000000 %
Wells Fargo Bank, N.A.
  $ 30,000,000       6.000000000 %
UBS Loan Finance LLC
  $ 30,000,000       6.000000000 %
LaSalle Bank National Association
  $ 30,000,000       6.000000000 %
Dresdner AG: New York and Grand Cayman Branches
  $ 24,000,000       4.800000000 %
KBC Bank, N.V.
  $ 24,000,000       4.800000000 %
TOTAL
  $ 500,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(j)
SUBSIDIARIES1
APS Foundation, Inc.
Bixco, Inc.
Axiom Power Solutions, Inc.
PWE Newco, Inc.
 

1   APS’ three nuclear decommissioning trusts relating to the Palo Verde plant
may also be deemed to be subsidiaries under a literal reading of the definition.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(k)
EXISTING INDEBTEDNESS

                 
Senior Unsecured Notes
  6.25% due 8/1/2016   $ 250,000,000 *
Senior Unsecured Notes
  6.875% due 8/1/2036   $ 150,000,000 *

 

*   Issued on August 3, 2006. See footnote 4 in Notes to Pinnacle West Capital
Corporation Condensed Consolidated Financial Statements in the Borrower’s Form
10-Q for the quarter ended June 30, 2006.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.02
CERTAIN ADDRESSES FOR NOTICES
BORROWER:

      Arizona Public Service Company 400 North 5th Street Mail Station 9996
Phoenix, AZ 85004 Attention: Treasurer
Telephone:
  (602) 250-5677
Telecopier:
  (602) 250-5640
Electronic Mail:
  barbara.gomez@pinnaclewest.com
 
   
AGENT:
   
 
    Agent’s Office (for payments and Requests for Credit Extensions):   Bank of
America, N.A. Credit Service Rep, AVP 901 Main Street, 14 Floor Dallas, Texas
75202
Attention:
  Jacqueline Archuleta
Telephone:
  (214) 209-2135
Telecopier:
  (214) 290-8372
Electronic Mail:
  jacqueline.archuleta@bankofamerica.com  
Bank of America
  New York, NY
Account No.:
  1292000883
ABA No:
  026009593
Account Name: Attn:
  Credit Services
Ref:
  Arizona Public Service Co.
 
    Other Notices as Agent:
 
    Bank of America, N.A. Agency Management 101 N. Tryon Street Mail Code:
NC1-001-15-14 Charlotte, NC 28255
Attention:
  Maria McClain
Telephone:
  (704) 388-1935
Facsimile:
  (704) 409-0913
Electronic Mail:
  maria.a.mcclain@bankofamerica.com

 



--------------------------------------------------------------------------------



 



      ISSUING BANKS:
 
    Bank of America
 
    Bank of America, N.A. Trade Operations 1000 West Temple Street, 7th Floor
Mail Code: CA9-705-07-05 Los Angeles, CA 90012-1514  
Attention:
  Hermann J. Schutterle
Telephone:
  213-481-7826
Telecopier:
  213-580-8441
Email:
  hermann.schutterle@bankofamerica.com
 
    Bank of New York
 
    Mr. Sal Calvera Standby Letter of Credit Department 101 Barclay Street,
Floor 8 East (BN-BRC-08E) New York, NY 10286 Tel. 212-815-3429 Fax: 212-298-1482
E-mail: scalvera@bankofny.com
 
    Joshua C. Wood BNY Capital Markets, Inc. One Wall Street, 18th Floor New
York, NY 10286 Tel: (212) 635-4646 Fax: (212) 635-8268

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
PROMISSORY NOTE
                    , 200__
          FOR VALUE RECEIVED, the undersigned, ARIZONA PUBLIC SERVICE COMPANY,
an Arizona corporation (the “Borrower”), hereby promises to pay to the order of
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Advance from time to time
made by the Lender to the Borrower pursuant to the Five-Year Credit Agreement
dated as of September 28, 2006 among the Borrower, the Lender and certain other
lenders parties thereto, the Arrangers, and Bank of America, N.A., as Agent for
the Lender and such other lenders, and the issuing banks and other agents party
thereto (as amended or modified from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) outstanding on such
date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America to the Agent for the account of the Lender in same day funds
at the address and account specified on Schedule 8.02. Each Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time the
Lender’s Unused Commitment, the indebtedness of the Borrower resulting from each
such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
          THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

                  ARIZONA PUBLIC SERVICE COMPANY
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Bank of America, N.A., as Agent
   for the Lenders parties
   to the Credit Agreement
   referred to below
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, Arizona Public Service Company, refers to the
Five-Year Credit Agreement, dated as of September 28, 2006 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto, the Arrangers, Bank of America, N.A., as Agent for said Lenders
and the issuing banks and other agents party thereto, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     ,
20___.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                    .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 (other
than Sections 4.01(k), 4.01(e)(ii) and 4.01(f)(ii)) of the Credit Agreement are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default;
     (C) after giving effect to the Proposed Borrowing, to the extent that the
Proposed Borrowing is required to be treated as short-term debt pursuant to the
1984 Order, the aggregate amount of Authorized Short Term Debt (as such term is
defined in the 1984 Order) including the aggregate principal amount of all
outstanding Advances that are required to be treated by the Borrower as
short-term debt pursuant to the 1984 Order does not exceed 7% of the Borrower’s
total capitalization,

 



--------------------------------------------------------------------------------



 



     (D) to the extent that the Proposed Borrowing is required to be treated as
long-term debt pursuant to the 1986 Order, the aggregate amount of Continuing
Debt (as such term is defined in the 1986 Order) including the aggregate
principal amount of all outstanding Advances that are required to be treated by
the Borrower as long-term debt pursuant to the 1986 Order has not exceeded,
during any period of more than 30 days immediately prior to and including the
date of the Borrowing, and will not exceed, during any period of more than 30
days at any time such Borrowing is outstanding, $2,698,917,000, and
     (E) after giving effect to the Proposed Borrowing, the Indebtedness of the
Borrower does not exceed that permitted by (A) applicable resolutions of the
Board of Directors of the Borrower or (B) applicable Arizona laws, rules or
regulations.

                  Very truly yours,
 
                ARIZONA PUBLIC SERVICE COMPANY
 
           
 
  By        
 
           
 
      Title:.    

 



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
     This Assignment and Acceptance (the “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. Annex 1 attached hereto (the “Standard Terms and Conditions”) is
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date referred to
below (i) all of the Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor. Assignee shall deliver (if it is not already a Lender) to the Agent an
Administrative Questionnaire.

  1.   Assignor:                                                               
  2.   Assignee:                                                             
                    [and is an Affiliate of [identify Bank]2]     3.   Borrower:
Arizona Public Service Company     4.   Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement     5.   Credit Agreement: The
Five-Year Credit Agreement dated as of September 28, 2006, by and among the
Borrower, the Lenders party thereto, the Arrangers, the Agent and the Issuing
Banks and other agents party thereto.     6.   Assigned Interest:

 

2  Select as applicable.

 



--------------------------------------------------------------------------------



 



              Aggregate Amount   Amount of   Percentage     of Commitment for  
Commitment   Assigned of   CUSIP all Lenders   Assigned   Commitment3   Number
$                    
  $                                           %    

[7. Trade Date:                     ]4
Effective Date:                      ___, 20___[TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

[Consented to and]5 Accepted:
BANK OF AMERICA, N.A. as Agent

         
By
       
Title:
 
 
   
 
 
 
   

[Consented to:]6
[BANK OF AMERICA, N.A. as Agent and as Issuing Bank]

         
By
       
 
 
 
   

 

3   Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Banks thereunder.   4   To be completed if the Assignor and the Assignee intend
that the minimum assignment amount is to be determined as of the Trade Date.   5
  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.   6   To be added only if the consent of the Borrowers and/or
other parties (e.g. Issuing Bank) is required by the terms of the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



         
Name:
       
 
 
 
   
Title:
       
 
 
 
   

[THE BANK OF NEW YORK, as Issuing Bank]

         
By
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

ARIZONA PUBLIC SERVICE COMPANY

         
By
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower of any of its
obligations under any Loan Document.
     1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under Section 8.07 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 8.07 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 4.01(e) or 5.01(h), as applicable,
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, and (vi) if it is a foreign lender, attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and

 



--------------------------------------------------------------------------------



 



Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 